DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement filed on 11/17/2022 has been considered by the Examiner in full.

Response to Arguments
Applicant’s arguments, see page 5, filed 11/17/2022, with respect to objections to the claims have been fully considered and are persuasive.  The objections to the claims have been obviated by amendments to the claims.  The claim objections have been withdrawn.  The Examiner notes that new claim objections have come about due to the amendments to the claims.  Please see the claim objections below.
Applicant's arguments, see pages 5-8, filed 11/17/2022, with respect to the patentability of the independent claims have been fully considered but they are not persuasive.  The Applicant notes that the rejection of previously pending Claims 6-8, now amended into Claim 1, relies upon combining Previn and Luttrull with Bahmanyar.  The Applicant argues that the references are not combinable and in any case the combination does not equate to the claimed invention.  The Applicant submits that Bahmanyar is directed to thermal photocoagulation and employs relatively large treatment spots spread across a large area of the eye.  The Applicant argues that the laser of Bahmanyar would cause thermal injury to all cells within each spot and that such large diameter treatment spots must be avoided in embodiments of the claims in order to prevent irreparable damage.  The Applicant argues that one of ordinary skill in the art would not look to the photocoagulative burning teachings of Bahmanyar to modify the teachings of Previn and Luttrull to arrive at claims that are directed to treating areas about the same size as individual cell with spaces between to avoid whole cells (page 6 of Remarks).
This is not found persuasive.  The Examiner first notes that Luttrull, not Bahmanyar, was relied upon to teach the limitation involving the diameter of the laser spots (see rejections below and paragraph [0011] of Luttrull).  One of ordinary skill in the art would have looked to Bahmanyar to modify the teachings of Previn and Luttrull due to their common teachings of a multi-spot laser for therapeutic treatment of the retina.  One of ordinary skill in the art would have also recognized that Bahmanyar teaches an example spot size on the retina of 200 microns (see column 4, lines 59-62) and Luttrull teaches a laser spot range from 50-500 microns (see paragraph [0011] of Luttrull).  Therefore, the spot size for Bahmanyar and Luttrull overlaps.  One of ordinary skill in the art would have also been motivated to modify the teachings of Previn and Luttrull with Bahmanyar because of this overlap in spot sizes.  
The Applicant further argues that even if one were to modify Previn and Luttrull with the teachings of Bahmanyar the combination does not arrive at the claims as amended.  The Applicant argues that Bahmanyar fails to disclose a multimode optical fibre to modify the output beam profile of a laser module to produce a uniform beam profile.  The Applicant argues that Bahmanyar teaches only optical fibre cables to extend the device or to connect a proximal and a distal connector, but not to give the function to produce a uniform beam profile.  The Applicant points to lens 57 of Bahmanyar and argues that it is provided in the proximal connector to focus laser beams at a distance from the distal end of the handpiece needle to avoid the possibility of retinal tears.  The Applicant argues that this lens fails to “modify the output beam profile of a laser module to produce a uniform beam profile” as recited by amended Claim 1.  The Applicant further argues that the multimode optical fibre of the claims has a core diameter of around 400μm.  The Applicant explains that it is not the core diameter of every optical fibre, but the overall diameter that is about 400μm.  The Applicant argues that this is an entirely different solution than the optical fibre cable of Bahmanyar.
This is not found persuasive.  Bahmanyar teaches that the spacing of the optical fibers in the optical fiber cable can be optimized to yield a more uniform geometric pattern (Column 4, lines 36-50).  Bahmanyar teaches (Figure 3, element 23) that in a treatment pattern of four spots (as indicated in FIG. 3 by the four separate optical fibers), the treatment time is potentially reduced to one fourth the standard time (Column 4, lines 36-50).  The Examiner contends that these teachings by Bahmanyar indicate that the optical fiber cables function for more than just extending the device or to connect a proximal and a distal connector.  The optical fiber cable houses optical fibers that give the function of producing a uniform beam profile.  Bahmanyar teaches that (Figure 3, elements 23 – four fibers, i.e., fibers of the optical fibre bundle, 25, 27, and 48 – optical fiber cable, i.e., multimode optical fibre) the optical fiber cable is constructed of four fibers connected to the laser source via a proximal connector (input end) and to the slit lamp imaging optics via a distal connector (output end) (column 4, lines 51-54).  The Examiner contends that the lens 57 of Bahmanyar was not previously referred to in the previous office action. The Examiner contends that lens 29 (Figure 3A, element 29) of Bahmanyar was referred to that is included in the proximal connector to insure uniform input of laser energy into the fibers (column 4, lines 63-65).  Even though the Examiner pointed to lens 29, the Examiner points out that focusing lens 57 can be disposed to more accurately direct the resulting simultaneous laser beams (Column 6, lines 8-12).  Therefore, the Examiner maintains that the limitation “modify the output beam profile of a laser module to produce a uniform beam profile” is met in view of Bahmanyar.  The Examiner reiterates from the previous rejection that Bahmanyar teaches that the size of the fiber is chosen for the highest core to cladding diameter ratio for optimum energy collection at the proximal end (column 4, lines 51-67).  Bahmanyar teaches that the maximum size of the fiber is governed by the magnification range of the imaging optics in the slit lamp and the desired spot size of the retina (column 4, lines 51-67).  Bahmanyar teaches that magnification ranges for standard SL imaging optics are 1:1 to 20:1 (column 4, lines 51-67).  Bahmanyar explains that if the fibers selected are 200 microns in diameter, the imaging size on the retina would vary from 200-4000 microns (column 4, lines 51-67).  The Examiner acknowledges the difference between the multimode optical fibre and the optical fibres within the multimode optical fibre.  The Examiner notes that in the example of Bahmanyar where the fibers are 200 microns in diameter, the fibers could be conceived to be in 2x2 (i.e., four optical fibers total) pattern in the multimode optical fiber (see Figure 3, elements 23 and 48).  Bahmanyar describes the example of a 200 micron diameter as an example which suggests other configurations.  With such a configuration of 200 micron diameter fibers, one of ordinary skill in the art could conceive the diameter of the multimode optical fiber to be about 400 microns, as the claim recites.  Therefore, the rejection over this limitation in question is maintained.  The Examiner does note that the rejections were updated to account for the claim amendments (i.e., adding dependent claim limitations to the independent claim).
The Applicant further argues that the optical fibres of the bundle of amended claim 1 have a diameter of 1μm to 50μm and that Bahmanyar fails to provide any indication that such small diameters are required to avoid widespread destruction of cells.  The Applicant argues that Bahmanyar at most indicates for a total spot diameter, but not for diameters of individual spaced optical fibres, so as not to destroy the cell tissue over a large area throughout.  The Applicant further argues that Bahmanyar also provides no indication of the claimed diameter of the optical fibre bundle which can have up to 500 optical fibres, whereby the optical fibre bundle and the multimode optical fibre have the same size in diameter.
This is not found persuasive.  The Examiner reiterates from the previous office action that Bahmanyar teaches that the size of the fiber is chosen for the highest core to cladding diameter ratio for optimum energy collection at the proximal end (column 4, lines 51-67).  Bahmanyar teaches that the maximum size of the fiber is governed by the magnification range of the imaging optics in the slit lamp and the desired spot size of the retina (column 4, lines 51-67).  Bahmanyar teaches that magnification ranges for standard SL imaging optics are 1:1 to 20:1 (column 4, lines 51-67).  Bahmanyar explains that if the fibers selected are 200 microns in diameter, the imaging size on the retina would vary from 200-4000 microns (column 4, lines 51-67).  As explained above, one of ordinary skill in the art could conceive a diameter size of the optical fiber bundle and multimode optical fiber based on the number and size of the individual optical fibers.  Bahmanyar explains that the sizes of the fibers and the multi-fiber assembly vary based on the magnification range of the imaging optics and the desired spot size of the retina.  Although Bahmanyar does not specifically teach the exact claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the diameter sizes of the multimode optical fiber and the optical fibers to perform the most beneficial ophthalmic laser treatment, as doing so would be a matter of adjusting or optimizing parameters of the laser device through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).  One of ordinary skill in the art would have further recognized that a chosen optical fiber with a 10 μm could be magnified to a 200 μm spot on the retina (i.e., 20:1 ration), which is a possible imaging size according to Bahmanyar’s system (see column 4, lines 51-67 of Bahmanyar).  The Examiner notes that a mention of 500 optical fibers is not included in the claims.
The Examiner notes that as the rejection of amended claim 1 is upheld, the rejections to the dependent claims are also upheld.  Please see 35 U.S.C 103 rejections below.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 12: Please change “1: 20” to “1:20”.  Please remove the additional space.  
Claim 9 objected to because of the following informalities:
Claim 9 recites dependency on claim 6.  Claim 6 has been cancelled in the amendments filed 11/17/2022.  The Examiner believes the Applicant intended for claim 9 to be dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Previn, et al. (U.S PGPub No. 2010/0152716) (previously-cited) in view of Luttrull, et al. (U.S PGPub No. 2016/0346126) (previously-cited) and Bahmanyar, et al. (U.S Patent No. 6,066,128) (previously-cited).
Regarding claim 1, Previn teaches (Figure 1, elements 5 and 6; Figure 7, elements 71-74 – multiple laser pulses with different speckle patterns, i.e., multi-spot) a multi-spot ophthalmic laser device for improving function of a retina of a human eye by laser irradiation through a cornea of the eye to retinal pigmented epithelium (abstract – device for use in retinal regeneration; paragraph [0001] – useful for improving the function of the retina of the human eye;  paragraph [0027]; paragraph [0043]; claim 19 – through the cornea of the eye to the retinal pigmented epithelium) comprising: (Figure 1, element 1; Figure 2, element 206 – very short, high energy pulses) a Q-switched laser module producing a laser pulse or sequence of laser pulses each having: a pulse duration in the range of 10ps to 20µs (paragraph [0028]; paragraph [0030] – producing pulses in the 50ps to 500ns range, e.g., falls within 10ps to 20µs range); a wavelength in the range of 500nm to 900nm (paragraph [0028]; paragraph [0030] – about 500 nm to about 900 nm); a pulse energy in the range of 10µJ to 10mJ per pulse (abstract; paragraph [0030] - 10µJ to 10mJ); and (Figure 7) an optical beam profiling module that modifies an output beam profile of each pulse of the laser module to deliver multiple spatially-distributed laser spots of defined size and energy (paragraph [0013] – a uniform irradiance module that modifies an output beam profile of the laser module to produce a uniform treatment effect; paragraph [0033] – when laser light is directed through an optical fiber, interference between propagation modes can result in a granular spatial distribution of the laser energy at the output which is referred to as speckle; paragraph [0043]).  Previn does not specifically teach the limitation of instant claim 1, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio in the range 1:2 to 1:20, wherein each laser spot has a diameter of 1 μm to 50μm, wherein the spacing 20between laser spots is in the range from 2μm to 200μm.  Previn does consider a spatial distribution of laser spots (paragraph [0048] – the laser would be fired around the treatment area, with the treatment spots spaced apart by approximately half a spot diameter), but not within the specified spatial distribution range.  Previn does teach that a retinal treatment spot size of approximately 400 micron would be selected (paragraph [0048]).  Previn also teaches that the laser would be fired around the treatment area, with the treatment spots spaced apart by approximately half a spot diameter (paragraph [0048]).  Neither Previn nor Luttrull necessarily teach the limitations of instant claim 1, that is wherein the optical beam profiling module comprises a multimode optical fibre that modifies the output3U.S. Appl. No. 16/638,745Amdt. dated March 11, 2022Non-Final Office Action mailed November 10, 2021 beam profile of the laser module to produce a uniform beam profile and an optical fibre bundle coupled to the output of the multimode optical fibre to deliver the multiple spatially-distributed laser spots of defined size and energy.  Bahmanyar does not explicitly teach the limitations of instant claim 1, that is wherein the multimode optical fibre has a core diameter of about 400μm and wherein the optical fibre 30bundle comprises optical fibres with a core diameter of 1μm to 50μm.
 Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  
Bahmanyar teaches various embodiments of optical fiber cables and laser probes for providing multi-spot laser beams from a single laser beam source (abstract).  Bahmanyar teaches that the invention relates to laser ophthalmic surgery and particularly to a method and system particularly suited to panretinal photocoagulation procedures performed on a human patient (column 1, lines 8-11).  Bahmanyar teaches (Figure 3, elements 21 and 48) a multi-spot laser delivery system that preferably includes an optical fiber cable that is a multiple-fiber assembly, so that multiple spots can be imaged onto the treatment area (column 4, lines 36-40).  Bahmanyar teaches that the spacing of the fibers can be optimized to yield a more uniform geometric pattern (column 4, lines 40-41).  Bahmanyar explains that this configuration is beneficial as the total treatment time is reduced by the number of spots in the pattern (column 4, lines 45-47).  Bahmanyar teaches that (Figure 3, elements 23 – four fibers, i.e., fibers of the optical fibre bundle, 25, 27, and 48 – optical fiber cable, i.e., multimode optical fibre) the optical fiber cable is constructed of four fibers connected to the laser source via a proximal connector (input end) and to the slit lamp imaging optics via a distal connector (output end) (column 4, lines 51-54).  Bahmanyar teaches that (Figure 3A, element 29) to insure uniform input of laser energy into the fibers, a lens is provided in the optical path in the proximal connector (column 4, lines 63-65).  Bahmanyar explains that although the lens shown is a ball lens, other types of focusing elements could be used (column 4, lines 65-67).
Bahmanyar teaches that the size of the fiber is chosen for the highest core to cladding diameter ratio for optimum energy collection at the proximal end (column 4, lines 51-67).  Bahmanyar teaches that the maximum size of the fiber is governed by the magnification range of the imaging optics in the slit lamp and the desired spot size of the retina (column 4, lines 51-67).  Bahmanyar teaches that magnification ranges for standard SL imaging optics are 1:1 to 20:1 (column 4, lines 51-67).  Bahmanyar explains that if the fibers selected are 200 microns in diameter, the imaging size on the retina would vary from 200-4000 microns (column 4, lines 51-67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that both Previn and Luttrull teach a distance separation of adjacent spots of 0.5 diameters away (paragraph [0048] of Previn; paragraph [0123] of Luttrull).  However, one of ordinary skill in the art would recognize that Luttrull further teaches that such a distance is preferably between 1-2 diameters away (paragraph [0123]).  One of ordinary skill in the art would recognize that with a spatial gap of 2 diameters away between laser treatment spots, a spot diameter to space ratio in the range of 1:2 would be met.  One of ordinary skill in the art would desire such a spatial distribution as it serves a role in preventing thermal tissue damage (see paragraph [0123]).  One of ordinary skill in the art would also recognize that requiring such a spatial distribution will help in determining the number of treatment spots for the retina that are possible.
One of ordinary skill in the art would have recognized that Previn appears to teach that the retinal treatment diameter is 400 microns (see paragraph [0048] of Previn).  One of ordinary skill in the art would have recognized that Luttrull teaches that the diameter for the laser spots could be in the range from 50-500 microns (paragraph [0011]).  One of ordinary skill in the art would have found it obvious that the laser spots in Previn’s invention could have laser spots with a diameter in this range, given the many similarities between Previn’s and Luttrull’s inventions.  Using such small laser spot sizes allows for targeting more precise locations on the retina.
One of ordinary skill in the art would recognize that a space between spots of about 200μm would occur with a spot size with a diameter of 400μm and the space being approximately half of the diameter.  One of ordinary skill in the art would have also recognized that Luttrull teaches spacing between laser spots in the range from 2μm to 200μm.  For instance, based on Luttrull’s teaching, a laser spot can have a spot diameter of 50 microns, with a spacing distance between laser spots of 25 microns, 50 microns, or 100 microns depending on whether spots are 0.5 diameters away or 1-2 diameters away.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Bahmanyar’s multi-spot laser surgery with the multi-spot ophthalmic laser device of Previn and the retinal therapy treatment system of Luttrull.  One of ordinary skill in the art would have recognized the similarities of Previn’s, Luttrull’s, and Bahmanyar’s inventions, which both provide multiple laser pulses to the retina for therapeutic treatment.  One of ordinary skill in the art would have also recognized how Previn’s and Bahmanyar’s inventions both use focusing lenses to insure uniform input of laser energy.  One of ordinary skill in the art would have also recognized that Bahmanyar teaches an example spot size on the retina of 200 microns (see column 4, lines 59-62) and Luttrull teaches a laser spot range from 50-500 microns (see paragraph [0011] of Luttrull).  Therefore, the spot size for Bahmanyar and Luttrull overlaps. One of ordinary skill in the art would have desired to incorporate Bahmanyar’s multiple-fiber assembly in order to reduce overall treatment time for the patient, which will also allow the medical practitioner to treat more patients during a period of time.  One of ordinary skill in the art would also recognize that providing multiple laser pulses at one time may lead to a more accurate spatial distribution than a system that provides multiple laser pulses, one at a time.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bahmanyar to arrive at the claimed limitations of instant claim 1.  Bahmanyar explains that the sizes of the fibers and the multi-fiber assembly vary based on the magnification range of the imaging optics and the desired spot size of the retina.  Although Bahmanyar does not explicitly teach the exact claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the diameter sizes of the multimode optical fiber and the optical fibers to perform the most beneficial ophthalmic laser treatment, as doing so would be a matter of adjusting or optimizing parameters of the laser device through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).
Therefore, claim 1 is unpatentable over Previn, et al., Luttrull, et al., and Bahmanyar, et al.

Regarding claim 9, Previn, in view of Luttrull and Bahmanyar, renders obvious the multi-spot ophthalmic laser device of claim 6 (*Note: Examiner notes in the objection above that this claim is believed to depend from claim 1), as indicated hereinabove.  Bahmanyar does not specifically teach the limitations of instant claim 9, that is wherein the optical fibre bundle comprises optical fibres with a core diameter of 10μm.
Bahmanyar teaches that the size of the fiber is chosen for the highest core to cladding diameter ratio for optimum energy collection at the proximal end (column 4, lines 51-67).  Bahmanyar teaches that the maximum size of the fiber is governed by the magnification range of the imaging optics in the slit lamp and the desired spot size of the retina (column 4, lines 51-67).  Bahmanyar teaches that magnification ranges for standard SL imaging optics are 1:1 to 20:1 (column 4, lines 51-67).  Bahmanyar explains that if the fibers selected are 200 microns in diameter, the imaging size on the retina would vary from 200-4000 microns (column 4, lines 51-67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bahmanyar to arrive at the claimed limitation of instant claim 9.  Bahmanyar explains that the sizes of the fibers and the multi-fiber assembly vary based on the magnification range of the imaging optics and the desired spot size of the retina.  Although Bahmanyar does not specifically teach the exact claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the diameter sizes of the multimode optical fiber and the optical fibers to perform the most beneficial ophthalmic laser treatment, as doing so would be a matter of adjusting or optimizing parameters of the laser device through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).  One of ordinary skill in the art would have further recognized that a chosen optical fiber with a 10 μm could be magnified to a 200 μm spot on the retina (i.e., 20:1 ration), which is a possible imaging size according to Bahmanyar’s system (see column 4, lines 51-67 of Bahmanyar).
Therefore, claim 9 is unpatentable over Previn, et al., Luttrull, et al., and Bahmanyar, et al.

Regarding claim 10, Previn, in view of Luttrull and Bahmanyar, renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn teaches wherein (Figure 3, elements 3 and 300) the optical beam profiling module comprises a focusing lens (paragraph [0032]).  Previn does not teach the limitation of instant claim 10, that is wherein the optical beam profiling module comprises a diffractive optical element.
Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  Luttrull also teaches that the laser light beam is passed through an optical lens or mask to optically shape the laser light beam (paragraph [0020], [0022]).  Luttrull explains that (Figure 6, element 34) this may be done by diffractive optics to simultaneously generate a plurality of therapeutic beams or spots from the laser light beam to the retina and/or fovea (paragraph [0022]; paragraph [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to the modified teachings of Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that there are many optical elements that can be utilized to achieve the purpose of providing multi-spot laser pulses to the retina, including focusing lens and diffractive optical elements.  One of ordinary skill in the art would find these elements to be obvious variants and would recognize that Luttrull’s invention, which includes diffractive optical elements and has many similarities to Previn’s invention, is evidence that diffractive optical elements can be included in Previn’s invention.  One of ordinary skill in the art would have wanted to include diffractive optical elements in order to optically shape the light beam into various patterns for unique treatments of the retina.
	Therefore, claim 10 is unpatentable over Previn, et al., Luttrull, et al., and Bahmanyar, et al.

Regarding claim 11, Previn, in view of Luttrull and Bahmanyar, renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn teaches the limitation of instant claim 11, that is wherein (Figure 3, elements 3 and 300) the optical beam profiling module comprises a focusing lens (paragraph [0032]).  Previn does not teach the limitation of instant claim 11, that is wherein the optical beam profiling module comprises a mask that blocks parts of the output beam profile, only allowing transmission of portions of the laser beam.
Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  Luttrull also teaches that the laser light beam is passed through an optical lens or mask to optically shape the laser light beam (paragraph [0020], [0022]).  Luttrull explains that (Figure 6, element 34) this may be done by diffractive optics to simultaneously generate a plurality of therapeutic beams or spots from the laser light beam to the retina and/or fovea (paragraph [0022]; paragraph [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to the modified teachings of Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that there are many optical elements that can be utilized to achieve the purpose of providing multi-spot laser pulses to the retina, including focusing lens, masks, and diffractive optical elements.  One of ordinary skill in the art would find these elements to be obvious variants and would recognize that Luttrull’s invention, which includes masks and has many similarities to Previn’s invention, is evidence that masks can be included in Previn’s invention.  One of ordinary skill in the art would have wanted to implement the use of masks in order to optically shape the light beam into various patterns for unique treatments of the retina.
	Therefore, claim 11 is unpatentable over Previn, et al., Luttrull, et al., and Bahmanyar, et al.

Regarding claim 12, Previn, in view of Luttrull and Bahmanyar, renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn also teaches the limitation of instant claim 12, that is wherein (Figure 3, elements 3 and 300) the optical beam profiling module comprises a focusing lens (paragraph [0032]).  Previn does not teach the limitation of instant claim 12, that is wherein the optical beam profiling module comprises a micro-lens array.
Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  Luttrull also teaches that the laser light beam is passed through an optical lens or mask to optically shape the laser light beam (paragraph [0020], [0022]).  Luttrull explains that (Figure 6, element 34) this may be done by diffractive optics to simultaneously generate a plurality of therapeutic beams or spots from the laser light beam to the retina and/or fovea (paragraph [0022]; paragraph [0088]).  Luttrull also teaches that other methods of generating geometric shapes or patterns, such as using multiple fiber optical fibers or microlenses, could be used in the present invention (paragraph [0114]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to the modified teachings of Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that there are many optical elements that can be utilized to achieve the purpose of providing multi-spot laser pulses to the retina, including focusing lens, masks, microlens, and diffractive optical elements.  One of ordinary skill in the art would find these elements to be obvious variants and would recognize that Luttrull’s invention, which can include microlenses and has many similarities to Previn’s invention, is evidence that a microlens can be included in Previn’s invention.  One of ordinary skill in the art would have wanted to implement the use of a microlens in order to optically shape the light beam into various patterns for unique treatments of the retina.
	Therefore, claim 12 is unpatentable over Previn, et al., Luttrull, et al., and Bahmanyar, et al.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Previn, et al. (U.S PGPub No. 2010/0152716) (previously-cited), Luttrull, et al. (U.S PGPub No. 2016/0346126) (previously-cited), and Bahmanyar, et al. (U.S Patent No. 6,066,128) (previously-cited) further in view of Kunath-Fandrei, et al. (U.S PGPub No. 2012/0150159) (previously-cited) .
Regarding claims 2 and 3, Previn, in view of Luttrull and Bahmanyar, renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  None of Previn, Luttrull, nor Bahmanyar specifically teach the limitation of instant claim 2, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio of from 1:4 to 1:8.  None of  Previn, Luttrull, nor Bahmanyar specifically teach the limitation of instant claim 3, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio of 1:4.
Kunath-Fandrei teaches a system for coagulating the retina, having an imaging diagnostic unit, a therapy beam for coagulating coagulation sites, a pilot beam for marking the coagulation sites by a spot sequence, a beam deflecting unit for generating the spot sequence and for positioning the therapy beam, an electronic control unit for controlling the above devices, a software interface, and an interactive interface (abstract).  Kunath-Fandrei teaches a method for marking of coagulation sites on a retina by means of a light source as well as a system for coagulating the retina for executing such a method (paragraph [0002]).  Kunath-Fandrei teaches that a selective retina therapy can be performed on the basis of μ-second laser pulses (paragraph [0041]).  Kunath-Fandrei further teaches that selective absorption of the particularly green laser light (i.e., wavelength =~550 nm) is utilized within the retinal pigment epithelium and ensures by means of the temporarily limited exposure in the μ-second range that, within the thermal relaxation time, almost the entire heat remains in the selectively absorbing pigment epithelium and does not reach the photoreceptor layer (paragraph [0041]).  Kunath-Fandrei further explains that this induces the damaged pigment epithelium to regenerate without showing any visible damage (paragraph [0041]).  Kunath-Fandrei teaches that an advantage of the present invention is that the distance between a next spot sequence and a previous spot sequence can be between zero and ten times that of the spot diameter (paragraph [0018]).  Kunath-Fandrei explains that this allows for variation between superimposition of the spots and a distance with sufficient space between the individual spots, and therefore, individual treatment of the retina is possible (paragraph [0018]).  Kunath-Fandrei teaches (Figures 1-8) various treatment patterns of individual spots.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Kunath-Fandrei’s system for coagulating the retina in the modified teachings of Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Kunath-Fandrei’s, Luttrull’s, Bahmanyar’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have desired implementing Kunath-Fandrei’s teaching of a spatial requirement between zero-ten times that of the spot diameter in order to have a larger variation of individual treatment patterns (see paragraph [0018] of Kunath-Fandrei).  One of ordinary skill in the art would recognize that spot diameter to space ratios of 1:4 to 1:8 are possible with Kunath-Fandrei’s teaching.  One of ordinary skill in the art would have found it obvious to implement this proposed spatial range of Kunath-Fandrei since Kunath-Fandrei includes the same purpose of retinal treatment through treatment and regeneration of retinal pigment epithelium.
Therefore, claims 2-3 are unpatentable over Previn, et al., Luttrull, et al., Bahmanyar, et al., and Kunath-Fandrei, et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792